Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-11, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elliott (US 2010/0262554 A1).
Regarding claim 1, Elliott teaches a physical shopping cart is configured to transport physical goods around a store (Fig. 6), the physical shopping cart comprising:
a basket having an entrance area and a containment area into which the physical goods can be placed by passing the physical goods through the entrance area (602);
a handle by which a user can push the physical shopping cart around the store [0108]; and
a first mounting fixture into which the user can removably mount a mobile computing device in an orientation that causes a display of the mobile computing device to be viewable by the user as the user pushes the handle to push the physical shopping cart around the store [0108].
Regarding claim 2, Elliott teaches wherein the first mounting fixture is positioned between the handle and the basket (Fig. 6).
Regarding claim 3, Elliott teaches wherein the orientation is generally horizontal (Fig. 6).
Regarding claim 4, Elliott teaches wherein the orientation is within ten degrees of horizontal (Fig. 6).
Regarding claim 5, Elliott teaches wherein the physical shopping cart further comprises a controller device that comprises a computer processer and data transceiver (Fig. 4), the controller device configured to:
communicably couple with the mobile computing device (Fig. 4); and
communicate with a communicably coupled mobile computing device to provide the mobile computing device with information about a shopping experience in the store using the physical shopping cart [0040].
Regarding claim 9, Elliott teaches wherein the physical shopping cart is configured to sense when physical goods are placed in the basket [0094]; and
wherein the physical shopping cart is configured to transmit information about the physical goods to the mobile computing device [0094].
Regarding claim 10, Elliott teaches the above. Elliott further teaches one or more gesture sensors configure to sense gestures passing physical goods through the entrance area when physical goods are placed in the basket [0094].
Regarding claim 11, Elliott teaches wherein to sense when physical goods are placed in the basket, the physical shopping cart further comprises a computer-vision sensor configured to capture computer-images of physical goods passing through the entrance area [0094].
Regarding claim 20, Elliott teaches further comprising a bag rack within the containment area (Fig. 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott in view of Schlieffers et al. (US 2004/0111320 A1). The teachings of Elliott have been discussed above.
Regarding claims 6-8, Elliott lacks the details of the controller device.
Schlieffers teaches wherein the controller device is installable coupled to the physical shopping cart (Fig. 9); wherein the controller device is integral a permanent structure of the physical shopping cart (Fig. 9); further comprising a second mounting fixture into which the user can removably mount a scanner that is configured to scan barcodes of the physical goods and transmit information about the physical goods to the mobile computing device (Fig. 14, Fig. 15).
Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to provide the integral controller and removable scanner because the controller is more valuable and fixing it to the shopping cart will increase the security while still allowing the versatility of a handheld scanner.
Allowable Subject Matter
Claims 12-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. These claims are found to be allowable because the prior art fails to teach the features of each respective dependent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose telephone number is (571)270-5031.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAFFERTY D KELLY/               Examiner, Art Unit 2876